TECHNICAL REPORT CORDERO PROJECT CHIHUAHUA STATE MEXICO Prepared For VALLEY HIGH VENTURES LTD. and LEVON RESOURCES LTD. By David G. Bailey, Ph.D., P.Geo. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. 2795 Mountain Highway North Vancouver British Columbia V7J 2N4 CANADA February 9, 2011 i Levon Resources Ltd: Cordero Project CONTENTS Page No. 1. SUMMARY 1 2. INTRODUCTION 3 3. RELIANCE ON OTHER EXPERTS 4 4. PROPERTY DESCRIPTION AND LOCATION 5 5. ACCESS, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY 8 6. EXPLORATION HISTORY 9 7. GEOLOGICAL SETTING 11 Regional Geology 11 Geology of the Project Area 14 General 14 Lithologies 14 Structure 15 Hydrothermal Alteration and Mineralization 16 8. DEPOSIT TYPES 16 9. MINERALIZATION 17 EXPLORATION 17 Soil Geochemistry 17 Trenching 18 Gravity Survey 18 Induced Polarization 18 Airborne Geophysics 20 Diamond Drilling 20 DRILLING 20 SAMPLING METHOD AND APPROACH 21 SAMPLE PREPARATION, ANALYSES AND SECURITY 21 DATA VERIFICATION 29 ADJACENT PROPERTIES 29 MINERAL PROCESSING AND METALLURGICAL TESTING 29 MINERAL RESOURCE AND MINERAL RESERVE ESTIMATES 29 OTHER RELEVANT DATA AND INFORMATION 29 INTERPRETATION AND CONCLUSIONS 30 RECOMMENDATIONS AND BUDGET 31 REFERENCES 33 CERTIFICATE OF QUALIFIED PERSON 34 FIGURES 1. Location of the Cordero project area 2. Mineral tenement plan Rear Pocket 3. CoroMex trenches. 4. Regional geology 5. Geology of the Cordero project area Rear Pocket 6. Location of trenching carried out by the Levon - Valley High joint venture 7. Soil geochemistry - Ag Rear Pocket 8. Soil geochemistry - Au Rear Pocket 9. Soil geochemistry - Pb Rear Pocket Soil geochemistry - Zn Rear Pocket BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. ii Levon Resources Ltd: Cordero Project Soil geochemistry - As Rear Pocket Induced polarization - chargeability at 100m Rear Pocket Induced polarization - resistivity at 100m Rear Pocket Induced polarization - chargeability at 300m Rear Pocket Induced polarization - resistivity at 300m Rear Pocket IMPULSE - magnetic susceptibility Rear Pocket IMPULSE - EM Rear Pocket IMPULSE - thorium-potassium ratio map Rear Pocket Drill hole locations Rear Pocket Drill assay section - 443340 Ag Rear Pocket Drill assay section - 443340 Pb Rear Pocket Drill assay section - 443340 Zn Rear Pocket Drill assay section - 442650 Ag Rear Pocket Drill assay section - 442650 Pb Rear Pocket Drill assay section - 442650 Zn Rear Pocket Drill assay section - 442650 Au Rear Pocket Plan of proposed drill holes, central Cordero area Rear Pocket TABLES 1. Mineral tenements of the Cordero project area 2. Results of reassaying historical core 3. CoroMex trenching results, 2007 4. Levon-Valley joint venture trenching results 5. Drill hole specifications, Cordero project 6. Drill intersections APPENDICES 1. Analytical procedure. 2. Review of Cordero blank, standard and duplicate assays. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 1 Levon Resources Ltd: Cordero Project 1.SUMMARY The Cordero project area, located in the southern part of Chihuahua State, Mexico, is held by Levon Resources Ltd. (‘Levon’) (51%) and Valley High Ventures Ltd. (‘Valley High’) (49%). Under a plan of arrangement, Levon will acquire Valley High by the issuance of one Levon share for the acquisition of each Valley High share. Shareholders of Valley High will also be issued 0.125 share of a new company for each Valley High share transferred to Levon. Mineral exploration properties held by Valley High, other than its interest in the Cordero project, will be transferred to the new company. Following share transference from Valley High to Levon, Levon will hold 100% of the Cordero The Cordero project area is covered by claims held 100% by the joint venture and those under option, totaling an area of 19,884.2694 hectares. The project is easily accessible from the city of Chihuahua, 185 km to the north and from Hildago del Parral, about 35 km to the south. The terrain is of moderate topography with a dominantly xerophytic scrub cover. Although in a temperate to hot climatic regime, at an average altitude of about 1,350 metres above sea level, the area has cool to warm, dry winters and hot summer. Annual rainfall is about 20 cm of which most falls in the months of July - September. The main industry of the area is cattle ranching although the mining centres of Santa Barbara and San Francisco, near Parral to the south, can provide skilled labour for mining activities. The area is serviced by an all-weather sealed highway and high voltage electricity transmission lines pass within five kilometers of the Cordero project area. Although artisanal mining has been active in the Cordero area for probably over 400 years, modern exploration only began in the 1950's when American Smelting and Refining Company (‘ASARCO’) erected a small mill and a flotation plant on the Cordero dome, with the intention of mining high grade silver mineralization that occurs within fracture zones cutting the dome. This venture did not succeed and ASARCO abandoned the project. From the late 1970's to the time that Coro Mining Corp. obtained the project, a number of companies have carried out exploration of the property including SEDEMEX (1978), Apex Silver Mines (1998) and Peñoles (2000). Exploration by these companies included some diamond drilling but, apart from some drill core that was relogged and sampled by Coro, no records appear to be available of this work. In 2006 CoroMex (a wholly owned subsidiary of Coro Mining Corp.) optioned tenements covering part of the Cordero area and initiated a program of geological mapping, soil sampling and some induced polarization surveying. CoroMex was acquired by Valley High in 2008 who then entered into a joint venture with Levon who funded ongoing exploration of the Cordero area. The project area lies within the “basin and range” structural province of northern Mexico, a zone of back arc crustal extension that formed in response to subduction from the west under northern Mexico. A Precambrian basement that records Grenvillian deformation is overlain by Paleozoic and Mesozoic rocks, the latter being shelf sediments of calcareous sandstone, siltstone and limestone which, in the project area, comprise the Upper Cretaceous Mezcalera Formation. In Oligocene and Miocene times, these rocks were intruded and covered by felsic volcanic and high level plutonic rocks of mainly rhyolitic and rhyodacitic composition. Hydrothermal activity associated with this period of magmatism formed deposits of lead, zinc and silver and minor gold hosted by fracture zones and diatreme pipes. Hydrothermal alteration of the project area is dominated by sericitic and clay assemblages; silica alteration is generally poorly developed. Secondary calcite occurs in all Tertiary rocks, both as veins and veinlets and as replacements of silicate minerals. The geology of the property displays features that are also found at Goldcorp’s Peñasquito deposits, about 450 km to the south but within the same tectonic setting as Cordero. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 2 Levon Resources Ltd: Cordero Project Exploration by the Levon - Valley High joint venture has consisted of soil sampling, trenching, minor gravity surveying, airborne geophysics, induced polarization surveying and diamond drilling. Results of soil sampling outline an northeasterly-trending area approximately 3 km x 1.5 km, centered over the Cordero dome. Geophysical survey results show that this area is also marked by a positive magnetic anomaly and high chargeability and high resistivity. Drilling has confirmed the existence of sulphide mineralization throughout this area, both as fracture fillings and as disseminations. Although the dominant sulphide species is pyrite, galena, sphalerite, arsenopyrite and sulphosalts occur in varying quantities. This mineral assemblage is silver-rich, silver probably occurring with the galena lattice as no silver sulphides have been recognized. Gold values are low relative to silver. Sampling and analytical procedures conform to industry standards with established protocols in place to ensure the integrity of results. No mineral reserves or resources have yet been defined within the property area. It is recommended that further work be carried out to further knowledge of the northeastern Sanson area of the property and to undertake drilling over an area to the northeast of the Pozo de Plata diatreme within zones of induced polarization high chargeability and a low thorium/potassium anomaly indicative of hydrothermal alteration. Initial work consisting of induced polarization and soil geochemistry should also be carried out in the southwestern part of the property. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 3 Levon Resources Ltd: Cordero Project 2.INTRODUCTION Levon Resources Ltd. (“Levon”) and Valley High Ventures Ltd. (‘Valley High’), incorporated companies listed on the TSX-V stock exchange, have requested the author to provide them with a technical report on the Cordero project that complies with the requirements of National Instrument 43-101. The Cordero project is subject to a joint venture between Levon (51% and operator) and Valley High (49%). Levon proposes to acquire 100% of Valley High by exchanging each Valley High share for a Levon share under a plan of arrangement whereby Levon will own 100% of the Cordero project. Valley High’s other projects will be placed into a new company and Valley High’s shareholders will receive 0.125 share of the new company for every Valley High share acquired by Levon. This report is required to provide technical qualification of the transaction with respect to the Cordero project. Information for this report is derived from a previous technical report written to National Instrument 43-101 standard for Valley High (Pauwels, 2008), drill logs and analytical certificates provided by Levon, a petrographic study of drill core samples (Le Couteur, 2010), a quality assurance/quality control evaluation undertaken by AMEC of Sparks , Nevada (Reid, 2009), a report and data of an induced polarization geophysical survey carried out by SJ Geophysics Ltd. (Cervantes and Jego, 2009) and an airborne IMPULSE survey by Aeroquest (Aeroquest, 2010). A field inspection of the project area was undertaken by the author on February 2, 2011 during which time drill core, sample control, preparation and security, geology and other aspects of the Cordero project were examined. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 4 Levon Resources Ltd: Cordero Project 3.RELIANCE ON OTHER EXPERTS The author has relied on the legal opinion of Kunz Abogados, S.C., a legal firm located in Mexico City, Mexico, with regard to property titles of the Cordero project area. The writer has viewed agreements relevant to mineral property title but has not examined the title certificates themselves. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 5 Levon Resources Ltd: Cordero Project 4.PROPERTY DESCRIPTION AND LOCATION The Cordero project is located in Chihuahua State in North Central Mexico approximately 180km south of the city of Chihuahua, and approximately 40km north of the mining town of Hidalgo del Parral (Figure 1). The mining claims (concesionas mineras) cover approximately 19,884 hectares, listed in Table 1 below. The property is in three parts; two parts are optioned from local title holders (the Herrera Agreement and the Jandrina Agreement) while the third, known as the Sanson concessions, is wholly owned by Valley High. The Cordero part of the project area is entirely surrounded by the Sanson part of the project. Mineral tenement disposition is shown in Figure 2 (rear pocket). Option payments and summary of terms are also shown in Table 1. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 6 Levon Resources Ltd: Cordero Project BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 7 Levon Resources Ltd: Cordero Project BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 8 Levon Resources Ltd: Cordero Project 5.ACCESS, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY The Cordero project area is located in the southern part of Chihuahua State in northern Mexico. It is easily accessible from the regional centre of Hidalgo del Parral via Highway24 (Figure 1) and secondary roads that trend eastwards from that highway. The project area is located in the semiarid climatic zone of northeastern Mexico with an average annual rainfall of about 20cm of which most falls in the months of July, August and September. Average temperature ranges between 10C to 210C in January and 180C to 350C in June. Work within the project area can be carried out year round although 4x4 vehicles are sometimes required for transport during the “wet” season. The region has an average altitude of about 1,300m and has subdued topography with a maximum relief of about 300m. The dominant vegetation consists of xerophytic scrub but with sparse grassland. Cattle ranching is the dominant industry of the region with local areas utilized for maize and hay production. Artisanal mining activities are centered about the Cordero dome in the southeastern part of the property. Water is available from wells and abandoned mine shafts that, in the project area, tap a water table at a subsurface depth of about 50 metres. High voltage electricity transmission lines cross the area within five kilometers of the Cordero project. Hildago del Parral, the nearest town and logistical centre, can supply skilled and semiskilled labour for exploration and mining purposes as can the nearby mining centres of Santa Barbara and San Francisco del Oro BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 9 Levon Resources Ltd: Cordero Project 6.EXPLORATION HISTORY Small scale mining of high grade silver-lead-zinc - bearing veins began in the 17th Century and continues to this day. Possibly as much of 250,000 tonnes of ore have been removed from narrow , 0.7m to 2.5m wide, veins, to the depth of the water table, about 50m - 55m below the surface (Paulwels, 2008). The ore was hand cobbed and shipped to Hildago del Parral for treatment so that only waste rock from these mining activities remains within the project area. The first modern exploration was undertaken by ASARCO during the period 1950 - 1960. This company excavated about 24 shafts down to the water table. No records of ASARCO’s work are available and, thus, results are unknown. In 1978 SEDEMEX, a joint venture formed between the French agency Bureau de recherches géologiques et minières (“BRGM”) and the Mexican Mining Development Fund, carried out geological mapping, soil geochemistry and VLF-EM and induced polarization surveying. Diamond drilling, consisting of two holes on the Cordero part of the project area and eight on the Sanson part were completed. While drill core for all holes is stored on the property and all drill hole collars except one have been located, it has not been possible to relate the core to their respect drill holes. SEDEMEX was dissolved soon after work on the Cordero property was completed and efforts to obtain results if its work have been unsuccessful. In 1998 Apex Silver Mines optioned the Herrera and Jandrina tenements and undertook a program of geological mapping, geochemical sampling, and drilling. Thirteen holes were diamond drilled and six by reverse circulation drilling. Both the diamond drill core and the reverse circulation chips were stored on the property. Most drill hole collars have been located although data from only two drill holes, results of surface and underground rock sampling and a geological map are all that could be found. In 2000 Peñoles staked the area that is now the Sanson part of the project area and completed seven drill holes, results of which are no longer available. Peñoles’ claims were allowed to lapse in 2003. CoroMex, a wholly owned subsidiary of Coro Mining Corp., optioned the Jandrina and Herrera tenements in 2006 and carried out a program of geological mapping, induced polarization surveying and geochemical surveying over two grids, one located within the Cordero area and the other within the Sanson part of the project area. CoroMex completed four trenches, totaling 1.9km, located drill hole collars from earlier work, relogged core that was available and re-assayed some of the core. The results of re-assaying drill core is compiled in Table 2, below. Trench results are shown in Table 3 while trench locations are shown in Figure 3. This figure also shows the locations of trenches excavated by the Levon - Valley High joint venture (see Section 10.2, below). BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 10 Levon Resources Ltd: Cordero Project Table 2 Results of reassaying historical core. Results of holes drilled outside the project area are not included herein. Hole From (m) To (m) Intercept (m) Zn% Pb% Ag g/t Au g/t COR3 35 COR6 57 45 47 COR7 70 20 COR10 4 12 51 18 16 COR11 37 62 COR16 10 SEDEMEX 1 16 SEDEMEX 2 54 Drilling in 1980 by SEDEMEX in the Sanson area discovered low grade molybdenum mineralization associated with a porphyry. Molybdenite occurs within quartz stockworks over narrow intervals. Reassaying of what core could be found returned grades of <0.01% to 0.16% over widths of five metres of less. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 11 Levon Resources Ltd: Cordero Project Table 3 CoroMex trench results, 2007 Trench No. From (m) To (m) Interval (m) Ag g/t Pb+Zn % CORZAN-2 20 7 52 21 CORZAN -3 56 70 14 47 6 42 - 82 60 26 46 60 26 28 - CORZAN-4 28 42 14 13 14 30 7.GEOLOGICAL SETTING 7.1 Regional Geology The Cordero project area is located within the Basin and Range Province of north central Mexico and the south central U.S.A., a province that formed, in the Mexican sector, by back arc crustal extension as a result of subduction to the west under the Sierra Madre Occidental ranges. The province is underlain mainly by shallow marine, dominantly calcareous, sedimentary rocks of late Lower to Upper Cretaceous age that were deposited on Precambrian basement that exhibits Grenvillian deformation. Cenozoic strata were deformed during the Laramide Orogeny (Late Cretaceous to Early Tertiary) and intruded by felsic plutons that, in many cases exhibit high level hypabyssal textures. Rhyolitic and dacitic volcanic rocks which are extensive throughout the region are thought to be comagmatic and coeval with the felsic intrusive rocks (Clark et al., 1979). Continued crustal extension following Laramide deformation formed basins in which continental red beds were deposited which, along with plateau basalt, have masked parts of the older stratigraphy. Figure 3 illustrates the generalized geology of the region. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 12 Levon Resources Ltd: Cordero Project BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 13 Levon Resources Ltd: Cordero Project BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 14 Levon Resources Ltd: Cordero Project Mineral deposits of the region, to a large extent, appear to be related to high level Tertiary felsic intrusions. Whereas the regional structural trend of the Basin and Range Province is northwest - southeast, second order structures that trend to the north and northeast appear to have controlled the emplacement of intrusions and rhyolite domes and, hence, the location of mineral deposits related to these stocks and domes. Where these rocks have intruded through calcareous rocks, mantos and skarns are occasionally developed. Above, and peripheral to intrusions, metalliferous veins support small scale mining activities of local artisanal miners within the region. 7.2 Geology of the Project Area 7.2.1 General The project area is underlain by an assemblage of volcanic and high level intrusive rocks of Oligocene - Miocene age that have formed within and on Upper Cretaceous strata of the Mezcalera Formation. The Mezcalera Formation consists of calcareous siltstone and sandstone, passing upwards into massive to thinly-bedded limestone. The Tertiary volcanic - intrusive geology consists of a complex of high level domes and dykes of rhyolite, rhyodacite and dacite composition that have intruded the Cretaceous sedimentary sequence. This complex is cut by several polymictic diatremes that commonly contain clasts of all Tertiary rock types as well as those of underlying limestone. A geological map of the Cordero project area is presented herein as Figure 4 (rear pocket). 7.2.2 Lithologies The dominant lithology within the project area is rhyolite that is characterized by potassium feldspar and quartz phenocrysts in a cryptocrystalline groundmass. Dacite, or rhyodacite, also occurs with sparse quartz phenocrysts and feldspar phenocrysts that exhibit albite twinning, The primary textures of quartzofeldspathic rocks are generally massive although, in places, flow banding has formed at the margins of dykes. Breccias of various types appear to be common throughout the project area. Hydrothermally brecciated rhyolite occurs zonally with angular clasts set it what appears to be a groundmass of a clay mesostasis, almost certainly an alteration feature. Some brecciated rocks have been named “intrusion” breccia but the lack of an igneous matrix would suggest that these, too, are of hydrothermal origin. Several diatreme breccia pipes have been recognised within the project area, both in outcrop and in drill core. These breccias are polymictic with clasts of limestone and calcareous siltstone derived from Cretaceous strata mixed with clasts of all other rock types. The Pozo de Plata diatreme to the southwest of the Cordero dome occurs adjacent to deformed bedded strata suggesting underlying structural control of diatreme emplacement. In drill core, narrow zones of diatreme breccia may indicate forceful injection along fracture zones. These are probably intrusive breccias rather than true diatremes. Host rock to the Tertiary intrusive complex is dominantly limestone. This rock type is commonly finely to coarsely bedded and is generally grey in colour, suggesting a silt or clay component to the limestone. Fragments of Cretaceous rocks in the Pozo de BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 15 Levon Resources Ltd: Cordero Project Host rock to the Tertiary intrusive complex is dominantly limestone. This rock type is commonly finely to coarsely bedded and is generally grey in colour, suggesting a silt or clay component to the limestone. Fragments of Cretaceous rocks in the Pozo de Plata diatreme also include siltstone and mudstone, lithologies that generally are overlain by limestone and suggesting that the diatreme sampled the entire Cretaceous stratigraphy. A petrographic study of nine samples of Tertiary igneous rocks (Le Couteur, 2010) indicated that, although some contain alkali feldspar phenocrysts, most have significant amounts (up to 25%) plagioclase phenocrysts and less than 5% quartz and, thus, are dacitic in composition. While only one sample examined was biotite-bearing, most contained muscovite and one a pseudomorph of possibly hornblende. 7.2.3 Structure The regional structural setting of the district is characterized by northwesterly-trending “basin and range” faults that bound horsts and grabens formed during back arc crustal extension. Second order northeasterly-trending fault sets were the controlling structures of felsic dome emplacement in parts of the “basin and range” province and this is almost certainly the case within the Cordero project area. In general, domes and diatremes at Cordero are arranged within a northeasterly-trending zone. Zones of fracturing that host high grade silver-lead-zinc mineralization currently being extracted by local miners are aligned in this direction (0500). Although faults are inferred from lithological distribution at the scale of property-wide mapping (Figure 4), faults have not been recognized at the outcrop or drill core scale because of the lack of marker units with which to indicate displacement. Nonetheless, drilling has intersected zones of rubble and clay, in places several metres wide in a down-hole direction that may represent fault zones but because lithologies do no differ on either side of such zones, faults cannot be confirmed, especially since slickensiding does not appear to have been recognized. In the author’s experience, transtensional northeasterly-striking faults are common in ore districts in the “basin and range” part of northern of Mexico and it is to be expected that such faults also are common within the Cordero project area. Poorly to well developed, sometimes orthogonal, fracturing is zonally displayed in drill core of mineralized host rocks of the Cordero project area. It is not yet known whether this ‘stockwork’ development is a function of hydrostatic overpressuring or of fault movement. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 16 Levon Resources Ltd: Cordero Project 7.2.4 Hydrothermal Alteration and Mineralization Almost all rocks observed in drill core and in the field appear to have been hydrothermally altered to varying degrees. However, hydrothermal alteration was not intense in that primary porphyritic textures are generally preserved and, in many cases, the identity of phenocrysts can be recognized in hand specimen. There appears to be two main alteration types; i) phyllic, indicated by a pale green coloration in hand specimen and which, in thin section (Le Couteur, 2010), is displayed as sericitic alteration of feldspar, and ii) argillic, which is probably a groundmass alteration and discernable in hand specimen by taste. Silicification appears to have only occurred in narrow discrete zones that are almost certainly structurally controlled and which are manifested as zones of brown “jasperoidal” silica. Pervasive silicification, either pre- or post-argillic alteration, does not appear to have affected the rocks of the Cordero project area. Calcite, as veinlets and as massive veins, is common in the Cordero dome area and calcite veinlets, often hosting mineralization, appear to be ubiquitous in drill core. A petrographic study (Le Couteur, 2010) also identified calcite as a not uncommon mineral in the groundmass of rhyolite (dacite?), indicating that CO2 metasomatism has affected the rocks of the Cordero project area. Mineralization is manifested by pyrite, arsenopyrite, sphalerite, galena and minor copper sulphides (chalcopyrite, bornite, covellite and tetrahedrite). Silver minerals have not been identified in thin section, suggesting that silver is within the galena lattice. However, there does not appear to be a direct correlation between lead and silver values. Apart from pyrite which occurs within veinlets and veins as well as disseminations in rhyolite (or dacite), lead and zinc sulphides generally occur only in veins and veinlets and as sulphide masses, often with arsenopyrite, as a breccia matrix replacement. Chalcopyrite, although minor, often occurs as small inclusions in sphalerite and as occasional small anhedral patches (Le Couteur, 2010). 8.DEPOSITS TYPES No model of a mineralization deposit type has yet been developed for the Cordero project area. A mineralization model that typifies the Peñasquito deposits, located 450 kilometers to the south of Cordero in Zacatecas State, may be applicable to Cordero in that both the geological settings and the types of mineralization are similar. In addition, metal grades are remarkably similar although Peñasquito has lower silver grades overall. The major habits of mineralization at Peñasquito are sediment-hosted vein - stockwork deposits and breccia-hosted disseminated and veinlet-hosted mineralization. Most mineralization discovered at Cordero to date is within high level felsic intrusive rocks, both within breccia and as veins and veinlets. To date, sediment-hosted replacement-style mineralization appears to be limited. However, drilling has not been focused on this type of target. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 17 Levon Resources Ltd: Cordero Project 9.MINERALIZATION Mineralization of the Cordero project area is described in Section 7.2.4, above. 10.EXPLORATION Levon became operator of the Cordero project in 2008. From that time exploration carried out on the Cordero project consisted of: i) soil geochemistry ii) trenching iii) preliminary gravity surveying iv) airborne geophysical surveying - EM, magnetic and radiometric; v) 3D time domain induced polarization along existing access trails; vi) diamond drilling. 10.1 Soil Geochemistry Soil geochemical surveying was undertaken over the area centered by the Cordero dome, along the northeasterly trend defined by geology and geophysics. Samples of B horizon were collected at 100m spacings and analysed for a suite of elements by ALS Chemex of North Vancouver. Results for the elements silver, gold, lead, zinc and arsenic, the main elements represented by Cordero mineralization are portrayed as bubble plots in Figures 7 to 11 (rear pocket). BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 18 Levon Resources Ltd: Cordero Project 10.2 Trenching Trenching by the Levon - Valley High joint venture is shown in Figure 6. Results aren listed in Table 4. Table 4 Levon - Valley High joint venture trench results, 2009 Trench Easting Northing From(m) To (m) Length (m) Ag (g/T) Au (g/T) Zn (ppm) Pb (ppm) 1 0 50 50 1 90 60 1 (incl.) 95 55 2 0 75 75 2 50 2 60 2 3 70 45 4 20 60 40 Pozo 0 2010-1 2010-1(incl.) 60 10.3 Gravity Surveying A small gravity survey was conducted over the Cordero dome area of the property to determine whether this method was useful in aiding geological definition. Results were inconclusive and it is considered that gravity surveying is little value at this stage of the project. Survey results are not included herein. 10.4 Induced Polarization SJ Geophysics Ltd. was contracted to undertake an induced polarization survey of the central part of the Cordero project area, utilizing existing roads and trails so as to avoid line cutting. 3D inversion models of chargeability and resistivity indicate increasing chargeability and resistivity with increasing depth, centered about the Cordero dome Thus, although definition becomes coarser with increasing depth, the data may be interpreted as representing an intrusive body that becomes increasingly more conductive , such as may be caused by increasing amounts of sulphide mineralization. This interpretation is similar to the interpretation made from the airborne geophysical survey data, discussed above. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 19 Levon Resources Ltd: Cordero Project BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 20 Levon Resources Ltd: Cordero Project Contour plans of apparent resistivity and chargeability (Figures 12 to 15) are included in the rear of this report. 10.5 Airborne Geophysics In 2010 Levon contracted Aeroquest to carry out a 1,149 line-kilometre airborne geophysical survey of the Cordero project area. Aeroquest, using its IMPULSE system, collected magnetic, apparent resistivity and radiometric data and presented the results in the form of maps and raw data. Magnetic surveying showed that a large positive magnetic anomaly is centered about the Cordero dome (Figure 16); coincident with the central part of this magnetic anomaly is a zone of high apparent resisitivity (Figure 14). Thorium-potassium ratios (Figure 15) indicate that thorium is depleted relative to potassium about the Cordero dome. This suggests that anomalous potassium, manifested as sericite, biotite and clay, is of hydrothermal origin and not magmatic, thorium being much less mobile in hydrothermal solutions than in magmatic melts. A thorium-potassium anomaly trends northeasterly for several kilometers long and in the order of three kilometers wide. 10.4 Diamond Drilling Levon has conducted an intensive diamond drilling program within the Cordero project area with most drilling activity being within and adjacent to the Cordero dome. To date, results have been obtained from 91drill holes, totaling 35,626 metres. Drill hole specifications are given in Table 4 while a summary table of analytical results is presented as Table 5. Drill hole locations are shown in Figure 19 and assay sections along UTM easting lines 442650 and 444340 are shown as Figures 20 to 26 (refer to Figure 19 for locations of drill holes shown in sections). 11.DRILLING The drilling program is described in Section 10.4 above. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 21 Levon Resources Ltd: Cordero Project 12. SAMPLING METHOD AND APPROACH Drill core is brought to a central core logging and sampling facility at the end of each drill shift where the core is cut lengthwise by diamond saw. Half of the split core is transferred to a sampling shed while the other half is returned to core boxes for geological logging. The core to be sampled is measured to determine core recovery and then sampled over two metre intervals. Approximately 10% of core samples are duplicated by quartering core and, similarly, standard and blank samples are introduced into the sample stream at the same frequency. 13.SAMPLE PREPARATION, ANALYSES AND SECURITY Samples are collected from the Cordero core facility, when required, by ALS Chemex who transports the samples to its sample preparation laboratory in Chihuahua. After sample preparation, samples are then air freighted to Canada where they are analysed by ALS Chemex’s laboratory in North Vancouver. Sample preparation and analytical methods are described in Appendix 2 . Security of the Cordero project site, including the core logging, sampling and storage facility is provided by two security personnel who provide 24 hour surveillance of the area. All core is stored in a fenced compound. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 22 Levon Resources Ltd: Cordero Project Table 5 Drill hole specifications, Cordero project. Hole ID Easting Northing Elevation (m) Length (m) Azimuth Dip C10-9 0 -70 C09-1 0 -60 C09-2 10 -60 C09-3 -60 C09-4 -60 C09-5 -60 C09-6 -50 C09-7 -50 C09-8 -60 C10-10 0 -60 C10-11 0 -60 C10-12 0 -60 C10-13 0 -60 C10-14 0 -90 C10-15 -70 C10-16 -60 C10-17 -60 C10-18 0 -60 C10-19 0 -90 C10-20 -60 C10-21 0 -90 C10-22 0 -90 C10-23 0 -60 C10-24 0 -60 C10-25 0 -60 C10-26 0 -60 C10-27 -60 C10-28 0 -60 C10-29 -60 C10-30 0 -60 C10-31 0 -60 C10-32 0 -60 C10-33 0 -60 C10-34 0 -60 C10-35 0 -90 C10-36 -60 C10-37 0 -60 C10-38 -60 C10-39 0 -60 C10-40 0 -60 C10-41 -60 C10-42 0 -60 C10-43 -60 C10-44 0 -60 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 23 Levon Resources Ltd: Cordero Project Hole ID Easting Northing Elevation (m) Length (m) Azimuth Dip C10-45 -60 C10-46 0 -60 C10-47 0 -60 C10-48 0 -60 C10-49 0 -60 C10-50 0 -60 C10-51 -60 C10-52 0 -60 C10-53 -60 C10-54 0 -60 C10-55 0 -60 C10-56 0 -60 C10-57 0 -60 C10-58 0 -60 C10-59 0 -60 C10-60 0 -90 C10-61 -60 C10-62 -60 C10-63 0 -60 C10-64 -60 C10-65 -60 C10-66 0 -90 C10-67 0 -90 C10-68 0 -90 C10-69 0 -60 C10-70 0 -60 C10-71 -60 C10-72 0 -90 C10-73 0 -60 C10-74 0 -60 C10-75 0 -90 C10-76 65 -60 C10-77 0 -60 C10-78 0 -90 C10-79 -60 C10-80 0 -90 C10-81 0 -60 C10-82 0 -60 C10-83 -60 C10-84 -60 C10-85 -60 C10-86 -60 C10-87 0 -90 C10-88 0 -60 C10-89 0 -90 C10-90 0 -90 C10-91 443618 0 -90 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 24 Levon Resources Ltd: Cordero Project Table 6 Summary of drilling results, Cordero project area. For location of drill holes, see Table 5 and Figure 19 . Hole Zone From (m) To (m) Length (m) Ag (g/T) Au (g/T) Zn % Pb % C09-1 Pozo de Plata 0 70 70 C09-2 Pozo de Plata 6 88 82 C09-3 Cordero Dome 72 92 20 C09-3 Cordero Dome 8 C09-4 Pozo de Plata 8 C09-5 Pozo de Plata 92 C09-7 La Ceniza 6 C09-8 Cordero Dome 66 C09-8 Cordero Dome 6 C09-8 Cordero Dome 8 C10-9 Pozo de Plata 22 C10-10 Pozo de Plata 4 C10-11 Pozo de Plata 52 94 C10-11 Pozo de Plata 26 C10-12 Pozo de Plata 12 48 36 C10-12 Pozo de Plata 62 76 14 C10-12 Pozo de Plata 14 C10-12 Pozo de Plata 32 C10-13 Dos Mils Diez No significant intersection C10-14 Pozo de Plata 38 C10-15 Dos Mils Diez 10 12 2 C10-16 Dos Mils Diez No significant intersection C10-17 Dos Mils Diez No significant intersection C10-18 Pozo de Plata 8 C10-19 Dos Mils Diez 0 2 2 C10-20 Dos Mils Diez No significant intersection C10-21 Dos Mils Diez No significant intersection C10-22 Pozo de Plata 12 50 38 C10-22 Pozo de Plata 34 C10-23 Josephina 0 16 16 C10-23 Josephina 10 C10-23 Josephina 52 C10-23 Josephina 46 C10-23 Josephina C10-24 Pozo de Plata No significant intersection C10-25 Josephina 8 16 8 C10-25 Josephina 72 80 8 C10-26 Pozo de Plata 0 18 18 C10-26 Pozo de Plata 28 C10-26 Pozo de Plata 46 C10-26 Pozo de Plata 44 C10-27 Porphyry 88 96 8 C10-27 Porphyry 40 C10-27 Porphyry 16 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 25 Levon Resources Ltd: Cordero Project Table 6 (cont.) Hole Zone From (m) To (m) Length (m) Ag (g/T) Au (g/T) Zn % Pb % C10-27 Porphyry 24 C10-28 Pozo de Plata 28 46 18 C10-28 Pozo de Plata 70 C10-28 Pozo de Plata 22 C10-29 Porphyry 70 82 12 C10-29 Porphyry 32 C10-29 Porphyry 18 C10-29 Porphyry 58 C10-29 Porphyry 30 C10-29 Porphyry 22 C10-30 Pozo de Plata 6 20 14 C10-30 Pozo de Plata C10-30 Pozo de Plata 16 C10-31 Pozo de Plata 14 32 18 C10-31 Pozo de Plata 46 82 C10-31 Pozo de Plata C10-32 Josephina 58 C10-33 Pozo de Plata 12 58 46 C10-33 Pozo de Plata 94 16 C10-33 Pozo de Plata 74 C10-33 Pozo de Plata 22 C10-33 Pozo de Plata 44 C10-34 Pozo de Plata 16 62 46 C10-35 Pozo de Plata 48 C10-35 Pozo de Plata 34 C10-35 Pozo de Plata 12 C10-35 Pozo de Plata 12 C10-36 Pozo de Plata 0 40 40 C10-36 Pozo de Plata 88 18 C10-37 Pozo de Plata 22 30 8 C10-37 Pozo de Plata 52 68 16 C10-37 Pozo de Plata 94 34 C10-38 Porphyry No significant intersection C10-39 Pozo de Plata 32 C10-39 Pozo de Plata 42 C10-40 Pozo de Plata 30 68 38 C10-40 Pozo de Plata 92 28 C10-40 Pozo de Plata 18 C10-40 Pozo de Plata 54 C10-41 Porphyry 50 94 44 C10-41 Porphyry 66 C10-41 Porphyry 20 C10-41 Porphyry 76 C10-41 Porphyry 30 C10-42 Pozo de Plata 6 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 26 Levon Resources Ltd: Cordero Project Table 6 (cont.) Hole Zone From (m) To (m) Length (m) Ag (g/T) Au (g/T) Zn % Pb % C10-43 Pozo de Plata 36 C10-44 Pozo de Plata 28 66 38 C10-44 Pozo de Plata 96 14 C10-45 Pozo de Plata 0 38 38 C10-45 Pozo de Plata 10 C10-46 Pozo de Plata 0 16 16 C10-46 Pozo de Plata 96 44 C10-46 Pozo de Plata C10-47 Pozo de Plata 30 68 38 C10-48 Pozo de Plata 84 96 12 C10-48 Pozo de Plata 12 C10-48 Pozo de Plata 42 C10-48 Pozo de Plata 24 C10-48 Pozo de Plata 24 C10-49 Pozo de Plata 24 C10-49 Pozo de Plata 14 C10-50 Pozo de Plata 60 C10-50 Pozo de Plata 16 C10-51 Pozo de Plata 66 C10-51 Pozo de Plata 34 C10-52 Pozo de Plata 0 10 10 C10-52 Pozo de Plata 38 82 C10-52 Pozo de Plata 52 C10-53 Pozo de Plata 38 64 26 C10-53 Pozo de Plata 78 30 C10-53 Pozo de Plata 10 C10-54 Pozo de Plata 46 58 12 C10-54 Pozo de Plata 82 96 14 C10-54 Pozo de Plata 48 C10-54 Pozo de Plata 40 C10-55 Pozo de Plata 74 30 C10-55 Pozo de Plata 60 C10-55 Pozo de Plata 22 C10-55 Pozo de Plata 12 C10-56 Pozo de Plata 2 18 16 C10-56 Pozo de Plata 18 C10-57 Pozo de Plata 90 C10-57 Pozo de Plata 34 C10-58 Pozo de Plata 2 C10-58 Pozo de Plata 10 C10-58 Pozo de Plata 18 C10-58 Pozo de Plata 14 C10-59 Porphyry 14 28 14 C10-59 Porphyry 18 C10-60 Pozo de Plata 4 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 27 Levon Resources Ltd: Cordero Project Table 6 (cont.) Hole Zone From (m) To (m) Length (m) Ag (g/T) Au (g/T) Zn % Pb % C10-60 Pozo de Plata 62 C10-61 Pozo de Plata 12 88 76 C10-61 Pozo de Plata 12 C10-61 Pozo de Plata 16 C10-62 Pozo de Plata 26 C10-62 Pozo de Plata 6 C10-62 Pozo de Plata 24 C10-62 Pozo de Plata 36 C10-63 Pozo de Plata No significant intersection C10-64 Pozo de Plata 47 C10-65 Pozo de Plata No significant intersection C10-66 Cordero Porphyry 78 88 10 C10-66 Cordero Porphyry 6 C10-66 Cordero Porphyry 18 C10-67 Pozo de Plata 4 12 8 C10-67 Pozo de Plata 58 42 C10-67 Pozo de Plata 12 C10-67 Pozo de Plata 10 C10-68 Pozo de Plata 14 C10-68 Pozo de Plata 12 C10-68 Pozo de Plata 18 C10-68 Pozo de Plata 14 C10-69 Pozo de Plata No significant intersection C10-70 Pozo de Plata 56 86 30 C10-70 Pozo de Plata 6 C10-70 Pozo de Plata 12 -0.005 C10-71 Pozo de Plata 2 6 4 C10-71 Pozo de Plata 40 74 34 C10-72 Cordero Porphyry 50 C10-72 Cordero Porphyry 34 C10-72 Cordero Porphyry 14 C10-73 Cordero Porphyry No significant intersection C10-74 Pozo de Plata 6 C10-75 Dos Mil Diez Diatreme No significant intersection C10-76 Dos Mil Diez Diatreme No significant intersection C10-77 Pozo de Plata 4 14 10 C10-77 Pozo de Plata 10 C10-77 Pozo de Plata 14 C10-78 Pozo de Plata 14 22 8 C10-78 Pozo de Plata 30 40 10 C10-78 Pozo de Plata 20 C10-78 Pozo de Plata 8 C10-79 Pozo de Plata 16 C10-79 Pozo de Plata 26 C10-79 Pozo de Plata 80 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 28 Levon Resources Ltd: Cordero Project Table 6 (cont.) Hole Zone From (m) To (m) Length (m) Ag (g/T) Au (g/T) Zn % Pb % C10-79 Pozo de Plata 10 C10-79 Pozo de Plata 20 C10-80 Pozo de Plata 22 C10-80 Pozo de Plata 14 C10-80 Pozo de Plata 40 C10-81 Pozo de Plata No significant intersection C10-82 Pozo de Plata 50 C10-83 Pozo de Plata 44 C10-83 Pozo de Plata 20 C10-84 Pozo de Plata 46 C10-85 Pozo de Plata 38 C10-86 Oesta Pozo de Plata No significant intersection C10-87 Cordero Porphyry 12 18 6 C10-87 Cordero Porphyry 44 60 16 C10-87 Cordero Porphyry 66 48 C10-87 Cordero Porphyry C10-87 Cordero Porphyry 58 C10-87 Cordero Porphyry 12 C10-88 Josefina Zone 14 C10-89 Josefina Zone No significant intersection C10-90 Porphyry Zone 84 24 C10-90 Porphyry Zone 12 C10-90 Porphyry Zone 46 C10-90 Porphyry Zone 44 C10-90 Porphyry Zone 12 C10-91 Porphyry Zone No significant intersection C10-91 Porphyry Zone 12 BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 29 Levon Resources Ltd: Cordero Project 14.DATA VERIFICATION Sampling protocol was advised by AMEC of Nevada and sample verification procedure was established by Independent Mining Consultants (‘IMC’) of Arizona. IMC’s analysis of analytical accuracy and precision is attached as Appendix 2 . The author considers that sampling protocol is more than adequate to ensure veracity of analyses (e.g. Levon inserts standards, blanks and duplicate core into the sample stream at the rate of 10% whereas 5% is adequate for such a large sample base). Chemex Laboratories Ltd. of North Vancouver carried out all drill core sample analyses and assays. However, Levon has not yet undertaken any interlaboratory comparisons, an essential element in the determination of analytical accuracy. The writer has examined original analytical and assay certificates of Chemex Laboratories Ltd. and is satisfied that all assay values reported by Levon and Valley High reflect the laboratory- reported values. 15.ADJACENT PROPERTIES The Cordero project area is completely enclosed by a Mexican petroleum licence and is unavailable for mineral exploration. 16.MINERAL PROCESSING AND METALLURGICAL TESTING No mineralogical or metallurgical studies have yet been undertaken. 17.MINERAL RESOURCES AND MINERAL RESERVE ESTIMATES The Cordero project area, at this time, has no mineral resources or reserves, 18.OTHER RELEVANT DATA AND INFORMATION There are no data or information relevant to the Cordero project area which the author is aware of and which has not been disclosed above. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 30 Levon Resources Ltd: Cordero Project 19.INTERPRETATION AND CONCLUSIONS The Cordero project area contains elements of a high level intrusion-related hydrothermal system that is enriched in silver. Mineralization , mainly sphalerite and galena, occurs within a variety of diatreme and hydrothermal breccias, in fractures which, in places have formed as poorly developed stockworks and as veins and veinlets. Carbonate - probably mainly calcite, but also as ankerite, siderite and minor rhodochrosite - is a common gangue mineral while silica in the form of quartz or chalcedony is uncommon, suggesting that the hydrothermal solutions from which sulphide minerals were deposited were CO2 - rich and SiO2 - poor. The dominant types of alteration are those of the argillic and phyllic facies and, although potassium - rich, as indicated by staining (Le Couteur, 2010) and gamma radiometry, the main potassium-bearing secondary mineral is probably sericite with, possibly, some secondary biotite. Both airborne and ground geophysical surveys indicate that a conductive body underlies the Cordero area, a body that may be interpreted as a sulphide - and magnetite - bearing felsic intrusion at depth, above which lead-zinc-silver mineralization occurs at a high structural level. The presence of molybdenite at Sanson and the Cordero prospect area suggests that a mineralization model that may be applied to the Cordero project is that of a porphyry molybdenite ± chalcopyrite deposit at depth and that lower temperature mineralization - sphalerite and argentiferous galena - was deposited in fractures andbreccias above and peripheral to the porphyry deposit. The bulk of drilling to date has been within an area underlain by diatreme breccia of the Pozo de Plata diatreme (Figure 27) and, within this area, most significant silver-zinc-gold mineralization has been intersected within an induced polarization chargeability anomaly of greater than 24 milliseconds. This area also lies within a zone of low thorium/potassium ratios as indicated by airborne radiometric surveying. Low thorium/potassium ratios generally are indicative of hydrothermal activity in an area in that thorium is not very soluble in typical low pH hydrothermal solutions whereas potassium is. Exploration of the Cordero project area by the Levon - Valley High joint venture has been well conducted for the stage of exploration that the project is at. Sampling procedure is good, data quality is satisfactory and the drilling program being conducted has met the objective of defining a zone of mineralization in the Cordero dome area. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 31 Levon Resources Ltd: Cordero Project 20.RECOMMENDATIONS AND BUDGET 1.Drill core sampling should be over three metre intervals, not the current two metre intervals. This would decrease sampling and analytical costs but still retain sufficient sample density for block modeling purposes. In addition, the larger samples will probably reduce analytical variance. 2.RQD measurements should be routinely made on drill core to provide a database for possible future engineering studies. 3.An IMPULSE survey should be carried out to the north of the area already surveyed, over the SANSON II and TITAN I mineral tenements. 4.The area covered by this IMPULSE survey should be soil sampled and samples analysed by a multielement analytical technique such as inductively coupled plasma spectrometry. Contingent upon the results of this work, exploration drilling should be undertaken to determine the potential of this area for hosting mineralization of possible economic grades. 5.Induced polarization should be undertaken over the southwestern part of the Cordero property where geological mapping indicates that an additional diatreme, named the Molina de Veinto diatreme, has been identified but not yet defined. Contingent on the results of this work, exploration drilling should be carried out in this area. 6.It is recommended that, before resource definition drilling be undertaken, further exploration and mineralization delimitation drilling be carried out over areas to the northeast of the Pozo de Plata diatreme (see Figure 27). This work should be concentrated within 24 msec chargeability anomalies as defined by SJ Geophysics Ltd. (Cervantes and Jego, 2009). Drill set-ups should be 100m apart and two holes should be drilled from each set-up, one at -900 and one at -600 to the south in order to define lithologies, hydrothermal alteration and mineralization in sufficient detail to enable correlation between drill hole fences. 7.Metallurgical and mineralogical studies should be undertaken of representative samples of mineralization in order to characterize mineral and metal distribution and mineral dressing and recovery characteristics. Bench-scale testing of metal recovery should be carried out during this stage to establish a parameter for preliminary economic assessment. This should be followed by the establishment of the geostatistical characteristics of metal distribution. 8.Contingent on the results of the above, a preliminary economic assessment study should be initiated to guide possible development. This cannot be budgeted for until the size and nature of a mineral deposit, or deposits, and , thus, the scope of such an assessment, has been defined. A budget that is expected to cover the costs of the items 3 to 7, above, is given below. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 32 Levon Resources Ltd: Cordero Project 1. IMPULSE Survey CND 2,200 line kilometers @ $110 per line kilometer. Data analysis and interpretation Reporting 2. Soil Geochemical Surveying 2,000 samples at $50 ea. (including sample collection). 4. Drilling (Cordero Porphyry zone) Diamond drilling: 60,000 metres @ $150/m1 Sample analysis: 20,000 @ $45 ea. 5. Metallurgical and Mineralogical studies Optical and scanning electron microscopy Bench scale metallurgical studies 6. Geostatistical Studies Data compilation Block modeling, semivariogram analyses 7. Management and Administration Administration and management overhead (15%) TOTAL 1 Diamond drilling costs include direct drilling costs, sampling and handling and company overhead. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 33 Levon Resources Ltd: Cordero Project 21.REFERENCES Aeroquest, 2010: Report on a Helicopter-Borne IMPULSE System Electromagnetic, Magnetic and Radiometric Survey, Cordero Sanson Joint Venture, Chihuahua, Mexico. Report for Minera Titán S.A. de C.V. and Levon Resources Ltd. (unpubl.). Aeroquest - with accompanying plans. Cervantes, Francisco and Jego, Alexandre, 2009: 3D Induce Polarization Survey on the Cordero-Sanson Property, Hildalgo de Parral, Chihuahua, Mexico. Report for Levon Resources Ltd., (unpubl.); SJ Geophysics Ltd. - with accompanying plans. Clark, E.K., Damon, P.E., Schutter, S.R. and Shafquillah, M, 1979: Magmatismo en el norte de México en relación con los yacimientos metalíferos. 13thConvencion Nacional Asociación de Mineros,Metalurgistas y Geologos de México Memoir, p. 8 - 57. Le Couteur, P.C., 2010: Petrographic Report on Nine Samples from the Cordero Epithermal Property, Mexico. Report for Valley High Ventures Ltd., (unpubl). Pauwels, Andre M., 2008: Technical Report on the Cordero - Sanson Property, Chihuahua State, Mexico. Report for Valley High Ventures Ltd., (unpubl.). BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. Page 34 Levon Resources Ltd: Cordero Project 22.CERTIFICATE OF QUALIFIED PERSON I, David Gerard Bailey of 2695 Mountain Highway, North Vancouver, British Columbia, hereby certify that: 1. I am a geological consultant and Principal of Bailey Geological Consultants (Canada) Ltd. with offices at the above address; 2. I hold degrees in geology from Victoria University of Wellington, New Zealand (B.Sc., Hons., 1973) and Queen’s University, Kingston, Ontario (Ph.D., 1978); 3. I have practised the profession of geologist continuously since graduation; 4. I am a member of the Association of Professional Engineers and Geoscientists of British Columbia; 5. I hold memberships in the Society of Economic Geologists, the Geological Association of Canada, the Association of Exploration Geochemists, the Geological Society of America and The Canadian Institute of Mining and Metallurgy; 6. I have read the definition of “qualified person” set out in National Instrument 43-101 (“NI 43-101") and certify that by reason of my education, affiliation with a professional association (as defined in NI 43-101) and past relevant work experience, I fulfill the requirements of “qualified person” for the purposes of NI 43-101; 7. I am responsible for the preparation of all sections of the technical report entitled “ Cordero Project, Chihuahua State, Mexico” (the “Technical Report”); 8. I made a field examination of the Cordero project on February 2,2011; 9. I am not aware of any material fact or material change with respect to the subject matter of the Technical Report that is not disclosed in the Technical Report, the omission to disclose which makes the Technical Report misleading; I am independent of the issuer applying all the tests in Section 1.4 ofNI 43-101; I have read NI 43-101 and Form 43-101F1 and the Technical Report has been prepared in compliance with that instrument and form; I consent to the filing of the Technical Report with any stock exchange and other regulatory authority and any publication by them for regulatory purposes, including electronic publication in public company files on their websites accessible by the Public, of the Technical Report Dated at North Vancouver this 9th day of February, 2011. BAILEY GEOLOGICAL CONSULTANTS (CANADA) LTD. APPENDIX 1 ANALYTICAL METHODOLOGY 1 Assay Procedure – ME-OG46 Ore Grade Elements by Aqua Regia Digestion Using Conventional ICP-AES Analysis Sample Decomposition: HNO3-HCl Digestion (ASY-4R01) Analytical Method: Inductively Coupled Plasma - Atomic Emission Spectroscopy (ICP - AES)* Assays for the evaluation of ores and high-grade materials are optimized for accuracy and precision at high concentrations. Ultra high concentration samples (> 15 -20%) may require the use of methods such as titrimetric and gravimetric analysis, in order to achieve maximum accuracy. A prepared sample is digested in 75% aqua regia for 120 minutes. After cooling, the resulting solution is diluted to volume (100 mL) with de-ionized water, mixed and then analyzed by inductively coupled plasma - atomic emission spectrometry or by atomic absorption spectrometry. *NOTE: ICP-AES is the default finish technique for ME-OG46. However, under some conditions and at the discretion of the laboratory an AA finish may be substituted. The certificate will clearly reflect which instrument finish was used. Element Symbol Units Lower Limit Upper Limit Silver Ag ppm 1 Arsenic As % 30 Cadmium Cd % 10 Cobalt Co % 20 Copper Cu % 40 Iron Fe % Manganese Mn % 50 Molybdenum Mo % 10 Nickel Ni % 10 Lead Pb % 20 Zinc Zn % 60 Revision 02.02 22-Jan-09 Page 1 of 1 Assay Procedure – ME-OG46 Ore Grade Elements by Aqua Regia Digestion Using Conventional ICP-AES Analysis Sample Decomposition: HNO3-HCl Digestion (ASY-4R01) Analytical Method: Inductively Coupled Plasma - Atomic Emission Spectroscopy (ICP - AES)* Assays for the evaluation of ores and high-grade materials are optimized for accuracy and precision at high concentrations. Ultra high concentration samples (> 15 -20%) may require the use of methods such as titrimetric and gravimetric analysis, in order to achieve maximum accuracy. A prepared sample is digested in 75% aqua regia for 120 minutes. After cooling, the resulting solution is diluted to volume (100 mL) with de-ionized water, mixed and then analyzed by inductively coupled plasma - atomic emission spectrometry or by atomic absorption spectrometry. *NOTE: ICP-AES is the default finish technique for ME-OG46. However, under some conditions and at the discretion of the laboratory an AA finish may be substituted. The certificate will clearly reflect which instrument finish was used. Element Symbol Units Lower Limit Upper Limit Silver Ag ppm 1 Arsenic As % 30 Cadmium Cd % 10 Cobalt Co % 20 Copper Cu % 40 Iron Fe % Manganese Mn % 50 Molybdenum Mo % 10 Nickel Ni % 10 Lead Pb % 20 Zinc Zn % 60 Revision 02.02 22-Jan-09 Page 1 of 1 Assay Procedure – ME-OG62 Ore Grade Elements by Four Acid Digestion Using Conventional ICP-AES Analysis Sample Decomposition: HNO3-HClO4-HF-HCl Digestion (ASY-4A01) Analytical Method:
